DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 04/13/22 has been acknowledged and entered. By this amendment claims 20-22 are cancelled and claims 1-19 and newly added claim 23 are pending in the application.

Reasons for Allowance

Claims 1-19 and 23 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 10 and 23. Specifically, the combination of an integrated circuit structure, comprising: a fin comprising a lower silicon portion, an intermediate germanium portion on the lower silicon portion, and an upper silicon germanium portion on the intermediate germanium portion, wherein the intermediate germanium portion has a greater atomic concentration of germanium than the upper silicon germanium portion; an isolation structure along sidewalls of the lower silicon portion of the fin; a gate stack over a top of and along sidewalls of the upper silicon germanium portion of the fin and on a top surface of the isolation structure, the gate stack having a first side opposite a second side; a first source or drain structure at the first side of the gate stack; and a second source or drain structure at the second side of the gate stack (claims 1 and 10); or the combination of the integrated circuit structure, comprising: -5-Attorney Docket No. AB0060-USExaminer: Doan, Theresa T.Serial No.: 16/022,510Art Unit: 2814a fin comprising a lower silicon portion, an intermediate germanium portion on the lower silicon portion, and an upper silicon germanium portion on the intermediate germanium portion, wherein the intermediate germanium portion of the fin has a lattice constant approximately the same as a lattice constant of the upper silicon germanium portion of the fin (in claim 23). 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814